Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 04/18/2022 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative James P. Naughton (Reg. No. 30,665) on 05/16/2022 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claim 15 is canceled.
Claims 1-14 are pending with claims 1-3, and 8 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1. (Currently Amended) A display device comprising: a display unit having a display cell; and a light-transmissive front panel located on a front side of the display unit, the front side of the display unit being a display direction, wherein a support member is provided alongside of the display unit in at least one of a lower side or an upper side of the display unit in a gravity direction or a lateral direction from the display unit intersecting the gravity direction, and the support member includes openings that define support pieces having free ends which are elastically deformable in a direction intersecting a surface of the front panel, and wherein a surface of the front panel facing a rear side opposite to a-the display direction is bonded to both the front side of the display unit and a front side of the support pieces.

2. (Currently Amended) The display device according to claim 1, wherein the free ends of the support pieces face a lower side or an upper side which is a gravity direction.

3. (Currently Amended) The display device according to claim 1, wherein the free ends of the support pieces face a lateral direction which is a direction intersecting a gravity direction. 
 
4. (Previously Presented) The display device according to claim 3, wherein the support pieces are provided on both sides of the display unit, respectively, and 2U.S. Patent Application No. 16/741,090 wherein the free ends face directions of separating from each other between the support piece provided on one side and the support piece provided on another side with the display unit interposed therebetween.

 
5. (Previously Presented) The display device according to claim 3, wherein a rear member is provided on a rear side opposite to a display direction of the support member, and wherein a restriction mechanism that restricts deformation of the support piece in the gravity direction is provided between the support piece and the rear member.
 
6. (Previously Presented) The display device according to claim 5, wherein the rear member is provided on the rear side opposite to the display direction of the support member, and wherein a gap in a front-rear direction is formed between the support piece and the rear member.
 
7. (Previously Presented) The display device according to claim 6, wherein at least one of the support piece and the rear member is provided with an abutment protrusion that restricts the support piece from approaching the rear member.

8. (Currently Amended) A display device comprising: a display unit having a display cell; and a light-transmissive front panel located on a front side of the display unit, the front side of the display unit being a display direction, and extending beyond an edge of the display unit, wherein a support member is provided alongside of the display unit in at least one of a lower side or an upper side of the display unit in a gravity direction or a lateral direction from the display unit intersecting the gravity direction, and the support member 3U.S. Patent Application No. 16/741,090 includes an opening that defines a support piece having a free end which is elastically deformable in a direction intersecting a surface of the front panel, and wherein a surface of the front panel facing a rear side opposite to a-the display direction is bonded to both the front side of the display unit and a front side of the support piece.

9. (Previously Presented) The display device according to claim 8, wherein the free end of the support piece faces a lower side or an upper side which is a gravity direction.

10. (Previously Presented) The display device according to claim 8, wherein the free end of the support piece faces a lateral direction which is a direction intersecting a gravity direction.
  
11. (Previously Presented) The display device according to claim 10, wherein a support piece is provided on each side of the display unit, respectively, and wherein the free ends of the support pieces face directions of separating from each other between the support piece provided on one side and the support piece provided on another side with the display unit interposed therebetween.
 
12. (Previously Presented) The display device according to claim 8, wherein a rear member is provided on a rear side opposite to a display direction of the support member, and wherein a restriction mechanism that restricts deformation of the support piece in the gravity direction is provided between the support piece and the rear member.

13. (Previously Presented) The display device according to claim 12, wherein the rear member is provided on the rear side opposite to the display direction of the support member, and 4U.S. Patent Application No. 16/741,090 wherein a gap in a front-rear direction is formed between the support piece and the rear member.

14. (Previously Presented) The display device according to claim 13, wherein at least one of the support piece and the rear member is provided with an abutment protrusion that restricts the support piece from approaching the rear member.
  
15. (Canceled).

REASON FOR ALLOWANCE





The claimed invention is a display device with a distinct combination of limitations (emphasis added):  “a display unit having a display cell; and a light-transmissive front panel located on a front side of the display unit, the front side of the display unit being a display direction, wherein a support member is provided alongside of the display unit in at least one of a lower side or an upper side of the display unit in a gravity direction or a lateral direction from the display unit intersecting the gravity direction, and the support member includes openings that define support pieces having free ends which are elastically deformable in a direction intersecting a surface of the front panel, and wherein a surface of the front panel facing a rear side opposite to the display direction is bonded to both the front side of the display unit and a front side of the support pieces.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-14 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488